 
EXHIBIT 10.3
 
 
WAG Logo [waglogo2009q3.jpg]
 
[Date]



[Name of Grantee]:


At the direction of the Performance Compensation Subcommittee (the "Committee")
of the Compensation Committee of the Board of Directors of the Company, you are
hereby notified that the Committee has granted you a non-qualified stock option
(the "Option") pursuant to the 2007 Stock Incentive Plan as adopted by the
Company and as in effect on the date of the grant (the "Plan").


This Option entitles you to purchase [Number of Stock Options Granted] shares of
Common Stock of the Company at the price of $__.__ per share which is payable in
cash or by check in United States Dollars, Common Shares of the Company, or
other property acceptable to the Committee.  The date of grant of this Option is
________ __, 20__, and it is the determination of the Committee that on that
date the fair market value of the Company's Common Shares was $__.__ per
share.  The Option must be exercised, if at all, on or before ________ __,
20__.  One-third (1/3) of the shares represented by this Option shall become
exercisable on each of the first three anniversaries of the date of the
grant.  The Option may not be exercised for fractional shares.


The Option is subject to the terms, conditions and restrictions of the Plan as
in effect on the date of the grant.  Copies of the Plan and current prospectus
are enclosed.  At the time or times you wish to exercise this Option in whole or
in part, please refer to this letter and the provisions of the Plan dealing with
methods and formalities of exercising your option.


By not rejecting this award as described below, you are consenting to the
electronic delivery of prospectuses, annual reports and other information
required to be delivered by Securities and Exchange Commission rules.  You may
revoke this consent in writing at any time upon three business days’ notice to
the Company, in which case subsequent prospectuses, annual reports and other
information will be delivered to you in hard copy.


If for any reason, you do not wish to receive the award and elect instead to
have it irrevocably cancelled, contact ______ ______ (___-___-____,
______.______@___________.___) to request a rejection form, which you may
complete and fax back no later than ________ __, 20__.  If you choose to submit
a rejection form, the rejection is irrevocable.  If you have any questions
regarding this stock option grant, please feel free to contact me.


Sincerely,


WENDY'S/ARBY’S GROUP, INC.






Roland C. Smith
Chief Executive Officer
